DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 11-14 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Ito (US Patent No. 6542615).
	Regarding claim 9, Ito teaches an apparatus comprising: an arcuate headband (2) comprising a continuous band (fig. 4B, 2) having left and right side portions joining at an apex segment, the left and right side portions terminating in respective end segments; and left and right ear cups (fig. 4B; 4) defining respective centers and respective peripheries and respectively attached to the end segments (at shielding plate, 11) of the left and right side portions such that the left and right ear cups (4) are cambered inward from front to back and such that the end segments of the left05292014PATENT and right side portions are juxtaposed with the respective peripheries and distanced from the respective centers of the respective ear cups (4), the left and right ear cups (4) each comprising an element (fig. 3; at 11) within the respective ear cup that couples a respective end segments to a roll hinge inside the respective ear cup .      



 	Regarding claim 12, Ito teaches the apparatus of Claim 9, wherein the end segments (at shielding plate, 11) are elongated and have curvatures approximating respective curvatures of the peripheries of the respective ear cups (4).

 	Regarding claim 13, Ito teaches the apparatus of Claim 9, wherein each side portion  (at 2 headband side) defines a long axis in a plane, and the respective end segment extends along an arc in the plane (fig. 2 extending from point 11 to point 12 along an arc).
  
 	Regarding claim 14, Ito teaches the assembly of Claim 9, wherein each end segment comprises a width in a dimension extending away from the respective ear cup (fig. 2; extending upward from 12) and a thickness in a dimension extending along the respective ear cup (fig. 2; extending sideways between 11 and 12), and the width is greater than the thickness.  


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Yang (US Publication No. 2017/0055057).
 	Regarding claim 16, Yang teaches an apparatus comprising: an arcuate headband (fig. 1;  24, elastic belt) comprising a band having left and right side portions joining at an apex segment, the left and right side portions terminating in respective end segments; and left and right ear cups (22, speaker housing) defining respective centers and respective peripheries and respectively the end segments (26) being elongated, curved, and being disposed to lie along a curved outer periphery of the respective ear cups along front portions of the respective ear cups such that the end segments apply pressure to a wearer's head where the front portions of the ear cups meet the wearer's head, the end segments (26) being substantially equidistant along their respective lengths from the respective centers of the respective ear cups.  

 	Regarding claim 17, Yang teaches the assembly of Claim 16, wherein the left and right ear cups (22) are respectively attached to the arcuate end segments (26) of the left and right side portions such that the left and right ear cups are cambered inward from front to back. 
  
	Regarding claim 18, Yang teaches the assembly of Claim 17, wherein the left and right ear cups (22) each comprise an element within the respective ear cup that couples a respective arcuate end segment to a hinge (fig. 2; items 22, 26, 44; wherein the ear cup is connected to movable ring (44) such than the end segment (26) is movable) inside the respective ear cup, the element extending radially inward within the respective ear cup from the respective arcuate end segment.  

 	Regarding claim 19, Yang teaches the apparatus of Claim 16, wherein the end segments (26) are elongated and lie flush against the respective ear cups (22).  

.  

Claim Rejections - 35 USC § 103
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US Patent No. 6542615).
	Regarding claim 10, Ito fails to teach the apparatus of Claim 9, comprising: a head rest band spanning between the side portions and connected thereto below the apex segment and spaced therefrom, wherein the head rest band comprises a compliant mechanism for the head rest band to move with respect to the arcuate headband.  
	However, the Examiner takes Official Notice that it is know to include a headrest in between the headband and the wearer to provide cushioning to user. 
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the headrest would have yielded the predictable result. 
	

Allowable Subject Matter
Claims 1-8 are allowed.
Claim 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henderson et al (US Patent No. 9980048) teaches a headrest (20, 22).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/7/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 

401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 3, 2021
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653